Exhibit 10.3

[DreamWorks Letterhead]

July 24, 2008

Mr. Roger A. Enrico

500 Crescent Court

Suite 250

Dallas, TX 75201

Dear Roger:

Reference is made to that certain Employment Agreement dated as of October 8,
2004 by and between DreamWorks Animation SKG, Inc., a Delaware corporation (the
“Company”), and you (as amended by the waiver dated December 5, 2005, as amended
and restated by the Amended and Restated Employment Agreement, dated as of
December 6, 2006, and as further amended and restated by the Amended and
Restated Employment Agreement dated as of October 25, 2007 (collectively, the
“Prior Agreement”)), pursuant to which the Company agreed to employ you and you
agreed to accept such employment upon the terms and conditions set forth
therein. This letter agreement (this “Letter Agreement”) is being executed to
evidence the mutual decision of you and the Company to conclude your employee
status as of the date hereof. Capitalized terms used in this Agreement and not
otherwise defined shall have the meanings given to such terms in the Prior
Agreement.

It is hereby agreed by the Company and you as follows:

1. Conclusion of Employee Status. It is mutually agreed that your status as an
employee of the Company shall conclude as of the date hereof. Accordingly, the
Prior Agreement is terminated as of the date hereof and neither party shall have
any further duties or obligations thereunder, except as otherwise provided in
this Agreement. Notwithstanding the conclusion of your employment, you shall
remain as non-executive Chairman of the Board of the Company’s Board of
Directors, until your successor has been duly elected and qualified in
accordance with the Restated Certificate of Incorporation and Bylaws of the
Company.

2. Treatment of Equity Awards.

a. Vested Awards. Exhibit A hereto contains a list of all of your outstanding
equity awards as of the date hereof (the “Equity Awards”), including restricted
stock, performance compensation awards (“PCAs”), stock options and stock
appreciation rights awards (“SARs”). Notwithstanding any other provision to the
contrary in the applicable award agreement or the Prior Agreement, any stock
options or SARs that are vested as of the



--------------------------------------------------------------------------------

date hereof or that thereafter become vested (collectively, the “Vested
Options”) shall continue to remain outstanding and exercisable for the balance
of the term of the applicable grants, provided that you remain a director of the
Company until October 23, 2009. In the event that you cease to be a director
prior to October 23, 2009 as a result of the failure to reelect or otherwise
maintain you as a director of the Company or as a result of your death or
disability, the Vested Options shall thereafter continue to remain outstanding
and exercisable for the balance of the term of the applicable grant. In the
event that you cease to be a director of the Company prior to October 23, 2009
for any other reason, you shall have a period of 90 days following the date that
you cease to be a director (the “Option Expiration Date”) to exercise any
then-unexercised stock options or SARs, and any Vested Options that remain
unexercised following the Option Expiration Date shall be forfeited and
cancelled. In the event that you remain a director of the Company as of
October 23, 2009, all of the then-unexercised Vested Options shall continue to
remain outstanding and exercisable for the balance of the term of the applicable
grant.

b. Unvested Awards. As of the date hereof, certain shares of restricted stock,
performance compensation awards, stock options and SARs as set forth in Exhibit
A (the “Current Unvested Awards”) are unvested. Notwithstanding any other
provision to the contrary in the applicable award agreement or the Prior
Agreement, the Current Unvested Awards shall continue to remain outstanding and
vest in accordance with their original terms provided that you remain a director
of the Company. For purposes of this Agreement, an award will be deemed to have
vested when it is no longer subject to a substantial risk of forfeiture (within
the meaning of Treasury Regulation Section 1.409A-1(d)). In the event that you
remain a director of the Company as of October 23, 2009, with respect to any
Equity Awards that remain unvested as of such date, (i) any Equity Awards that
are subject to time-based vesting criteria shall become fully vested on such
date, (ii) any Equity Awards that are subject to performance-based vesting
criteria will continue to remain subject to the achievement of performance
goals, as set forth or referred to in the applicable award agreement, provided
that, in the event that a change of control (as defined in Paragraph 26.a of the
Prior Agreement) occurs prior to the end of the applicable performance period,
the vesting of such awards shall be determined in accordance with Paragraph 26.a
of the Prior Agreement, (iii) all options, SARs and any similar equity-based
awards will remain exercisable for the balance of the term of the applicable
grant, and (iv) any restricted stock or performance compensation awards that are
subject to performance-based vesting criteria (except as provided under
Paragraph 26 of the Prior Agreement) will be settled on the seventieth
(70th) day after the date that such awards become vested. In the event that you
cease to be a director prior to October 23, 2009 as a result of the failure to
reelect or otherwise maintain you as a director of the Company or as a result of
your death or disability, any then-unvested Equity Awards shall accelerate
vesting (with respect to grants having performance-based criteria, on the basis
that any mid-range or “target” goals rather than premium goals are deemed to
have been achieved) and will, subject to the other terms and conditions of the
grants, remain exercisable for the balance of the term of the applicable grant.
In the event that you cease to be a director on or before October 23, 2009 for
any other reason, (i) any then-unvested Equity Awards shall be immediately
forfeited and cancelled and (ii) you shall have a period of 90 days following
the Option Expiration Date to

 

2



--------------------------------------------------------------------------------

exercise any then-exercisable stock options or SARs. Any vested stock options or
SARs that remain unexercised following the Option Expiration Date shall be
forfeited and cancelled.

3. Survival of Provisions of Prior Agreement. Notwithstanding the termination of
the Prior Agreement, (i) your obligations under Paragraph 8 of the Prior
Agreement shall remain in full force and effect for the entire period provided
therein, (ii) the Company’s obligations under Paragraphs 6 (with respect to
expenses incurred on or prior to the final date of employment), 7, 14, 26, 28
and 30 shall survive indefinitely and (iii) the provisions of Section 24 shall
survive indefinitely.

4. Entire Understanding; Modification of Terms. Except as otherwise specifically
provided herein, this Agreement contains the entire understanding of the parties
hereto relating to the subject matter herein contained and can be changed only
by a writing signed by both parties hereto.

5. Notices. All notices required to be given hereunder shall be given in
writing, by personal delivery or by overnight courier and confirmed by fax at
the respective addresses of the parties hereto set forth above, or at such
address as may be designated in writing by either party, and in the case of the
Company, to the attention of the General Counsel of Studio. A courtesy copy of
any notice to you hereunder shall be sent to Robert Johnson, Munger, Tolles &
Olson LLP, 355 South Grand Avenue, 35th Floor, CA 90071-1560, Facsimile:
(213) 683-5137, Attention: Robert Johnson, Esq.

6. Assignment. This Agreement may not be assigned by either party (other than
your right to receive payments or other compensation, which may be assigned to a
company, trust or foundation owned or controlled by you) and any purported
assignment in violation of the foregoing shall be deemed null and void.

7. California Law. This Agreement and all matters or issues collateral thereto
shall be governed by the laws of the State of California applicable to contracts
entered into and performed entirely therein.

8. Beneficiaries. You are entitled to select (and change, to the extent
permitted under any applicable law) a beneficiary or beneficiaries to receive
any compensation or benefit payable hereunder following your death, and may
change such election, in either case by giving the Company written notice
thereof.

9. Void Provisions. If any provision of this Agreement, as applied to either
party or to any circumstances, shall be adjudged by a court to be void or
unenforceable, the same shall be deemed stricken from this Agreement and shall
in no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement. In the event any such provision (the
“Applicable Provision”) is so adjudged void or unenforceable, you and the
Company shall take the following actions in the following order: (i) seek
judicial reformation of the Applicable Provision; (ii) negotiate in good faith
with each other to replace the Applicable Provision with a lawful provision; and
(iii) have an arbitration as provided in Paragraph 24 of the Prior Agreement to
determine a lawful replacement

 

3



--------------------------------------------------------------------------------

provision for the Applicable Provision; provided, however, that no such action
pursuant to either of clauses (i) or (iii) above shall increase in any respect
your obligations pursuant to the Applicable Provision.

10. Amendment of Equity Award Agreements. This Letter Agreement shall be deemed
to amend any equity award agreements with respect to the Equity Awards set forth
in Exhibit A to the extent necessary to effectuate the provisions hereof. In the
extent of any inconsistency between the terms of this Letter Agreement and any
such equity award agreement, the terms of this Letter Agreement shall control.

11. Miscellaneous. You agree that the Company may deduct and withhold from any
payments hereunder the amounts required to be deducted and withheld under the
applicable provisions of federal, state and local laws and regulations. This
Agreement may be executed in several counterparts, each of which will be deemed
to be an original, but all of which together will constitute one and the same
Agreement. The captions used in connection with the paragraphs of this Agreement
are inserted only for the purpose of reference. Such captions shall not be
deemed to govern, limit, modify or in any other manner affect the scope, meaning
or intent of the provisions of this Agreement or any part thereof, nor shall
such captions otherwise be given any legal effect.

If the foregoing correctly sets forth your understanding, please sign this
letter and the attached copy, and return both documents to the undersigned,
whereupon this letter shall constitute a binding agreement between you and the
Company.

 

    Very truly yours, ACCEPTED AND AGREED AS OF THE     DREAMWORKS ANIMATION
SKG, INC. DATE FIRST ABOVE WRITTEN:     /s/ Roger Enrico     By:   /s/ Lewis C.
Coleman ROGER ENRICO     Its:   President and Chief Financial Officer

 

4



--------------------------------------------------------------------------------

Exhibit A

OUTSTANDING EQUITY GRANTS

(as of July 24, 2008)

NONQUALIFIED STOCK OPTIONS

 

Grant

Date

   Exercise
Price    Options
Granted    Options
Outstanding    Options
Exercisable

10/27/04

   $ 28.00    89,286    89,286    -0-

STOCK APPRECIATION RIGHTS

 

Grant

Date

   Exercise
Price    SARs
Granted    SARs
Outstanding    SARs
Exercisable

11/28/06

   $ 28.80    104,166    104,166    26,041

11/02/07

     31.37    108,673    108,673    -0-

RESTRICTED STOCK AWARDS

 

Grant

Date

   Shares
Granted    Shares
Vested    Shares
Unvested

10/27/04

   142,857    -0-    142,857

11/28/06

   17,361    4,340    13,021

11/02/07

   15,938    -0-    15,938

PERFORMANCE COMPENSATION AWARDS

 

Grant

Date

   Awards
Granted    Awards
Vested    Awards
Unvested

1/13/05

   142,857    -0-    142,857

 

5